DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II in the reply filed on 01/14/2022 is acknowledged. The traversal is on the ground(s) that the restriction is improper and that there would be no serious search burden as Group I and Group II significantly overlap in scope. This is found persuasive and therefore the restriction has been withdrawn.
Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022, and convincing arguments have led to the withdrawal of the restriction.

Claim Objections
Claim 9 is objected to because of the following informalities:  Lin order to align with the format of the dependent claims.  
Claims 1-7 are objected to because of the following informalities:  The claims recite "a(the) route-based option and a(the) non-route-based option." In view of the claims that follow in the application it is believed that the claims should recite --a(the) route-based transit option and a(the) non-route-based transit option" for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term "path node" in line 4 is an unfamiliar term and does not have

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulloa Paredes (US 9404760; hereinafter Paredes).
Regarding Claim 18,
Paredes teaches
	A transit-routing expediter system, comprising: (Paredes: Column 4, Lines 51-55)
	a processor; and (Paredes: Column 4, Line 11-17)
	a memory for storing instructions, (Paredes: Column 11, Line 24-35) the processor executing the instructions to: (Paredes: Column 4, Line 17-19)
		receive an origin location, a destination location, and a time of departure; (Paredes: Column 5, Lines 18-23)
		determine marked stops within walking distance of the origin location; (Paredes: Column 5, Lines 46-52)
		determine additional stops selected from a route-based transit option, a non-route-based transit option, and a walking option relative to the marked stops and the destination location to create paths, wherein a first path of the paths comprising a marked stop of the marked stops and a portion of the potential stops, the first path connecting the marked stop to the destination location (Paredes: Column 5, Line 5 – Column 6, Line 2; Figs. 1-2)31 42989653.1Docket No. 84150788 (35136-0937) 
		determine arrival times for the paths, including the first path (Paredes: Column 10, Lines 4-10); and 
transmit the paths to a mobile device of a commuter. (Paredes: Column 10, Lines 4-10) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paredes, in view of Eishenawy (US 20200273333).
Regarding Claim 1,
Paredes teaches
	A method (Paredes: Column 2, Lines 39-41), comprising: 
	determining journey parameters comprising an origin location, a destination location, and a time of departure; (Paredes: Column 5, Line 19-23)
	determining marked stops based on the origin location; (Paredes: Column 5, Lines 46-55)
…
	identifying a set of solutions for the paths, including the first path, based on the arrival times. (Paredes: Column 6, Lines 17-20; The system calculates multiple paths from the origin point to the destination while including several stops. The system selects which path is optimal based on the user’s preferences and outputs that solution to the user.) 
Paredes does not teach
	determining potential stops to create paths, a first path of the paths comprising a marked stop of the marked stops and a portion of the potential stops, the first path connecting the marked stop to the destination location, the first path having an arrival time relative to the destination location, wherein the marked stops and the potential stops comprise a route-based option and a non-route-based option; and 
However in the same field of endeavor, Eishenawy teaches
	determining potential stops to create paths, a first path of the paths comprising a marked stop of the marked stops and a portion of the potential stops, the first path connecting the marked stop to the destination location, the first path having an arrival time relative to the destination location, wherein the marked stops and the potential stops comprise a route-based option and a non-route-based option; and (Eishenawy: Paragraph [0050]-[0052])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the journey parameters, marked stops and path solution sets of Paredes with the determining of potential stops of Eishenawy for the benefit of facilitating identification of an optimal trip route from an origin of a user to a desired destination of the user, wherein the optimal trip route includes multiple transportation modalities. (Eishenawy: Paragraph [0006])

Regarding Claim 2,
Paredes, in view of Eishenawy, teaches
	The method according to claim 1, wherein the non-route-based option comprises any of a bicycle service, a scooter service, or another on-demand, point-to-point transit service, (Paredes: Column 4, Lines 35-37) further wherein the marked stops are within walking distance of the origin location, (Paredes: Column 5, Lines 46-55) and the non-route-based option does not include a walking option. (Paredes: Column 4, Lines 35-40; The modes described in the reference contain both the route-based and non-route-based options. The personal mode, in particular, are non-route-based options selected by the user which can exclude walking if the user wishes.)

Regarding Claim 3, 
Paredes, in view of Eishenawy, teaches
The method according to claim 2,…
Eishenawy further teaches
	…wherein determining potential stops further comprises generating a map comprising a collection of routes and stops that include the27 42989653.1Docket No. 84150788 (35136-0937)marked stops, the routes and stops of the collection of routes corresponding to route-based options. (Eishenawy: Paragraph [0035], [0066]-[0067])
The motivation to combine Paredes and Eishenawy is the same as stated for Claim 1 above.

Regarding Claim 4,
Paredes, in view of Eishenawy, teaches
	The method according to claim 3, wherein any of the marked stops that do not correspond to route-based options are identified as non-route-based options. (Paredes: Column 4, Lines 35-44; The term mode in the reference is used to define both route-based and non-route-based options. Particularly, the reference discloses a “personal mode” which can be made up of only non-route-based options.) 

Regarding Claim 5, 
Paredes, in view of Eishenawy, teaches
	The method according to claim 4, further comprising: 
	evaluating potential stops that are subsequent to the marked stops that are identified as the non-route-based options; (Paredes: Column 7, Line 54 – Column 8, Line 2)
	generating a path node for the potential stops that are determined to be valid; and (Paredes: Column 4, Lines 55-65)
	validating the routes and stops of the non-route-based options. (Paredes: Column 5, Lines 52-59)

Regarding Claim 6,
Paredes, in view of Eishenawy, teaches
	The method according to claim 5, further comprising: 
	processing the routes and stops corresponding to the non-route-based options (Paredes: Column 5, Line 60 – Column 6, Line 2); and 
determining arrival times for the stops. (Paredes: Column 5, Line 60 – Column 6, Line 2)

Regarding Claim 7, 
Paredes, in view of Eishenawy, teaches
	The method according to claim 6, further comprising: 
	for each iteration, adding a stop; (Paredes: Column 6, Lines 3-12)
	generating additional marked stops based on the addition of the stop; (Paredes: Column 5, Line 60-64; Column 6, Lines 3-12)
	determining additional non-route-based options and route-based options that include the additional marked stops; and (Paredes: Column 6, Lines 32-36 and 43-50, FIG. 2)
	determining arrival times for the additional marked stops. (Paredes: Column 5, Line 64 – Column 6, Line 2)

Regarding Claim 8,
Paredes, in view of Eishenawy, teaches
	The method according to claim 7, further comprising selecting the marked stops or the additional marked stops based on their respective arrival times. (Paredes: Column 6, Line 13-20)

Regarding Claim 9, 
Paredes, in view of Eishenawy, teaches
	A method, comprising: 
	determining stops based on an origin location, a destination location, and a time of departure, (Paredes: FIG 3, 8) the stops including route-based options, non-route-based transit options, and walking options; (Paredes: Column 4, Lines 21-28)
	determining which of the stops are valid; (Paredes: Column 5, Lines 46-59; The valid stops would be the reachable stops disclosed in the reference.)
	determining sequences of the valid stops that create paths that each comprise an arrival time, (Eishenawy: Paragraph [0041], [0050]-[0052]) a first path of the paths comprising a portion of the valid stops, wherein the valid stops comprise a route-based option and a non-route-based option, (Eishenawy: Paragraph [0045], Line 6-12) wherein the non-route-based transits option include at least one of a bicycle service, a scooter service, or another on-demand, or a point-to-point transit service that does not operate according to a schedule; and (Eishenawy: Paragraph [0043])	
	identifying a set of solutions for the paths, including the first path, based on the arrival times. (Paredes: Column 5, Line 60 – Column 6, Line 2) 
The motivation to combine Paredes and Eishenawy is the same as stated for Claim 1 above.

Regarding Claim 10,
Paredes, in view of Eishenawy, teaches
	The method according to claim 9,… 
	Eishenawy further teaches
	…wherein the non-route-based transit option does not include walking.  (Eishenawy: Paragraph [0043], [0048]; The user can select their preferences while planning their trip, including not wanting to walk during the trip.)
The motivation to combine Paredes and Eishenawy is the same as stated for Claim 1 above.

Regarding Claim 11,
Paredes, in view of Eishenawy, teaches
The method according to claim 9,… 
Eishenawy further teaches
…further comprising selecting a walking option when the walking option has an arrival time to the destination location that is earlier than29 42989653.1Docket No. 84150788 (35136-0937)an arrival time at the destination for the route-based transit options or the non-route-based transit options. (Eishenawy: Paragraph [0051]) 
The motivation to combine Paredes and Eishenawy is the same as stated for Claim 1 above.

Regarding Claim 12, 
Paredes, in view of Eishenawy, teaches
The method according to claim 11, wherein determining sequences of the valid stops comprises iteratively evaluating possible sequences of stops by incrementally adding a stop at each iteration when a transit option has been used.  (Paredes: Column 6, Lines 3-12)

Regarding Claim 13,
Paredes, in view of Eishenawy, teaches
	The method according to claim 12,…
	Eishenawy further teaches
	…further comprising selecting one of the valid stops based on an earliest stop arrival time or a lowest number of stops.  (Eishenawy: Paragraph [0048]-[0049]; The optimization of the trip can be created within multiple constrains set by the user. The reference discloses that one exemplary constraint is a maximum number of modality transfers for a trip but a user would be able to select the trip that has the least number of transfers or “stops.”)


Regarding Claim 14,
Paredes, in view of Eishenawy, teaches
	The method according to claim 13, wherein selecting one of the valid stops further comprises: 
generating a first fixed-length priority queue for each of the valid stops of one of the paths, (Paredes: Column 4, Lines 30-34) and 
iterating through the first fixed-length priority queues by increasing a number of valid stops until a set of solutions are determined. (Paredes: Column 6, Lines 3-12)

Regarding Claim 15,
Paredes, in view of Eishenawy, teaches
	The method according to claim 14, wherein when the stop arrival time is updated, the method further comprises: 
	comparing the arrival time for the destination location to the stop arrival time; and (Paredes: Column 6, Lines 51-60)
	determining when the valid stop is marked for review in a subsequent iteration. (Paredes: Column 3, Lines 8-11; The system is able to temporarily store reachable (valid) stops in a temporary cache in order to scan the stop to see if it can be used in the next iteration.)

Regarding Claim 19, 
Paredes, in view of Eishenawy, teaches
The transit-routing expediter system according to claim 18,…
Eishenawy further teaches
	…wherein the processor is configured to select the walking option when the walking option has an arrival time to the destination location that is earlier than an arrival time at the destination for the route-based transit option or the non-route-based transit option. (Eishenawy: Paragraph [0051], Lines 18-End; When there is an issue with the primary mode of transportation that would cause a significant delay (such as traffic congestion), the system instructs the user to exit the vehicle and walk to either the next stop or to the destination to achieve a faster arrival time.)
The motivation to combine Paredes and Eishenawy is the same as stated for Claim 1 above.

Allowable Subject Matter
Claims 16, 17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/27/2022